Citation Nr: 1447893	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-21 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to service connection for a heart disability, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel



INTRODUCTION

The Veteran served on active duty service from September 1969 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Buffalo, New York.

The Veteran requested and was scheduled for a videoconference hearing at the RO in December 2011.  In October 2011, the Veteran's representative noted that he withdrew that request. 

In August 2013, the Board remanded the case to the RO for additional evidentiary development.  As discussed in more detail below, the Board finds there was not substantial compliance with its August 2013 remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was exposed to herbicides while serving aboard the USS Chara.  He claims that sometimes during June 1971 or July 1971, the USS Chara made a stop in Da Nang to transport someone from the ship to a hospital for treatment.  See Report of General Information, April 2010.  Responses from the Defense Personnel Records Information Retrieval System (DPRIS), Joint Services Records Research Center (JSRRC) and PIES addressing whether the Veteran was in Vietnam were received.  A November 2010 DPRIS response showed that May 30, 1971 to June 9, 1971 and June 30, 1971 to July 3, 1971 deck logs for the USS Chara were reviewed but did not document the ship docking, transiting inland waters or personnel stepping foot in the Republic of Vietnam. 
The Board remanded the case in August 2013, in pertinent part, for review of the USS Chara's deck logs from June 9, 1971 through June 30, 1971 and from July 3, 1971 through July 31, 1971.  It was requested that if deck logs were unavailable, such should be noted in the record.  Upon remand, only deck logs from June 10, 1971, June 29, 1971, July 3, 1971 and July 4, 1971 were obtained and reviewed.  See Medical Treatment Records-  Non-Government Facility, January 2014.  There was no indication that any of the USS Chara's deck logs were unavailable.

The Veteran is entitled to compliance with the remand instructions and the Board is required to ensure compliance.  Stegall, 11 Vet. App. at 270-71.  Thus, it is necessary to remand the case in order to obtain all relevant deck logs from the USS Chara, specifically, complete deck logs from June 11, 1971 through June 28, 1971 and from July 5, 1971 through July 31, 1971.

Additionally, there are outstanding medical records.  VA's duty to assist includes obtaining all available records of the Veteran's relevant medical treatment.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In August 2004, the RO sent a second request to the Veteran's primary care physician, Dr. Chen, asking for either a letter detailing dates of any examination or treatment, findings or diagnoses or for treatment records.  Dr. Chen sent a September 2004 letter.  VA treatment records indicate subsequent medical treatment of the Veteran by Dr. Chen.  Those records should be obtained.  Treatment records from Dr. Scortichini of Rochester General Hospital were received in June 2004; however, it appears the Veteran received additional treatment from Dr. Scortichini.  Updated records from this doctor should be associated with the Veteran's claims file.  The October 2004 VA treatment record shows the Veteran was seen at the Geneva Emergency Department.  Records from this private medical facility are not of record and should be obtained.  Finally, a review of the Veteran's claims file shows that only VA Medical Center (VAMC) treatment records through March 2010 are part of the record.  Upon remand, it is necessary to obtain updated VAMC treatment records from March 2010 to the present.



Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers, not previously identified, who have treated the Veteran for heart complaints since service. After securing the necessary releases, obtain these records, including all pertinent treatment records from Dr. Chen, Dr. Scortichini, the Geneva Emergency Department, and the Canandaigua VAMC from March 2010 to present. 

2.  Obtain and review deck logs of the USS Chara from June 11, 1971 through June 28, 1971 and from July 5, 1971 through July 31, 1971.  If any of these records are unavailable, such should be noted in the record.

3.  Then, readjudicate the issue on appeal.  If any benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

